Citation Nr: 0921104	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-35 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected bilateral 
deviated nasal septum.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to a service-connected 
bilateral deviated nasal septum.

3.  Entitlement to service connection for fatigue, to include 
as secondary to a service-connected bilateral deviated nasal 
septum.

4.  Entitlement to service connection for sleep apnea, to 
include as secondary to a service-connected bilateral 
deviated nasal septum.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and, if so, whether that claim should be granted.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus, and, if 
so, whether that claim should be granted.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, to include as secondary to a service-connected 
right knee disability, and, if so, whether that claim should 
be granted.

8.  Entitlement to restoration of a 10 percent disability 
evaluation for a bilateral deviated nasal septum for the 
period from June 2, 1958, to May 26, 1998, based on a claim 
of clear and unmistakable error in an April 1958 rating 
decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension, coronary artery disease, 
fatigue, and sleep apnea, all claimed as secondary to a 
service-connected bilateral deviated nasal septum, October 
2004 and March 2005 rating decisions that declined to restore 
the Veteran's 10 percent rating for a bilateral deviated 
nasal septum for the period from June 2, 1958, to May 26, 
1998, based on a claim of CUE in an April 1958 rating 
decision, an October 2006 rating decision that reopened and 
denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, and an April 2007 rating 
decision that reopened and denied the Veteran's claim for 
service connection for a left knee disability.  

In February 2009, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.

As an introductory matter, the Board observes that the RO 
initially framed the Veteran's claim for a restoration of a 
10 percent disability evaluation for a bilateral deviated 
nasal septum for the period from June 2, 1958, to May 26, 
1998, based on a claim of clear and unmistakable error as a 
claim for an increased rating for a bilateral deviated nasal 
septum.  At the February 2009 Board hearing, however, the 
Veteran indicated that an "increased rating for the septum 
was not what was on appeal," and that he was instead seeking 
restoration of a 10 percent disability rating for his 
service-connected nasal disability for the period from June 
2, 1958, to May 26, 1998, on the grounds that the April 1958 
rating decision that reduced his rating from 10 percent to 
noncompensably disabling was clearly and unmistakably 
erroneous.  Therefore, the Board finds that the claim is most 
accurately characterized as it appears on the title page of 
this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of service connection for sleep apnea, to include 
as secondary to service-connected bilateral deviated nasal 
septum, is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.





FINDINGS OF FACT

1.  At the February 2009 hearing before the Board, the 
Veteran withdrew his appeals concerning entitlement to 
service connection for hypertension, coronary artery disease, 
and fatigue.

2.  The April 1958 RO rating decision that reduced the 
Veteran's rating for a bilateral deviated nasal septum was 
adequately supported by the evidence then of record and was 
not undebatably erroneous; the record does not demonstrate 
that the correct facts, as they were known in April 1958, 
were not before the RO at that time, or that incorrect laws 
or regulations were applied or that correct laws or 
regulations were not applied.  

3.  The Veteran did not file a timely appeal of the April 
1958 RO rating decision.

4.  The claims for service connection for bilateral hearing 
loss, tinnitus, and a left knee disability (degenerative 
joint disease of the left knee) were previously denied in a 
February 1999 RO decision.  The Veteran did not file a timely 
appeal of that decision.

5.  The evidence received subsequent to the last prior final 
denial of the Veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and a left knee disability 
(degenerative joint disease of the left knee) is new, and is 
also material because it raises a reasonable possibility of 
substantiating the claims.

6.  The preponderance of the clinical evidence shows that the 
Veteran's bilateral hearing loss is not due to disease or 
injury that was incurred or aggravated in service, and is not 
a disability for which service connection may be granted on a 
direct basis.

7.  The preponderance of the clinical evidence shows that the 
Veteran's tinnitus is not due to disease or injury that was 
incurred or aggravated in service, and is not a disability 
for which service connection may be granted on a direct 
basis.

8.  The Veteran's left knee disability first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
his service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issues of entitlement to service connection for 
hypertension, coronary artery disease, and fatigue, to 
include as secondary to a deviated nasal septum, have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  The April 1958 rating decision, which reduced the 
Veteran's disability rating for a bilateral deviated nasal 
septum from 10 percent to noncompensably disabling, is not 
clearly and unmistakably erroneous, and is final, therefore, 
restoration of the Veteran's 10 percent rating for a 
bilateral deviated nasal septum for the period from June 2, 
1958, to May 26, 1998, is not warranted.  38 U.S.C.A. § 5109A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.105(a) (2008).

3.  The February 1999 RO decision that denied service 
connection for bilateral hearing loss, tinnitus, and a left 
knee disability, is final.  38 U.S.C.A. § 7105 (West 2008); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008).

4.  New and material evidence has been received to reopen the 
Veteran's claims for service connection for bilateral hearing 
loss, tinnitus, and a left knee disability.  38 U.S.C.A. 
§ 5108, 7105 (West 2008); 38 C.F.R. §§ 3.156, 20.1104 (2008).

5.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

6.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).

7.  Service connection for a left knee disability, to include 
as secondary to a service-connected right knee disability, is 
not warranted.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the 
appellant without his express written consent. 38 C.F.R. § 
20.204(c) (2008).

In November 2006, the Veteran submitted a VA Form 9 
perfecting his appeal as to the issues of entitlement to 
service connection for hypertension, coronary artery disease, 
and fatigue, to include as secondary to a deviated nasal 
septum, as identified in the September 2006 statement of the 
case.  At his February 2009 hearing before the Board, the 
Veteran stated that he was withdrawing the appeal as to those 
issues.  The Veteran's statement indicating his intention to 
withdraw the appeal as to those issues, once transcribed as a 
part of the record of his hearing, satisfies the requirements 
for withdrawal of a substantive appeal.  Tomlin v. Brown, 5 
Vet. App. 355 (1993).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to service connection for hypertension, coronary 
artery disease, and fatigue, to include as secondary to a 
deviated nasal septum, there remains no allegation of errors 
of fact or law for appellate consideration concerning those 
issues.  The Board, therefore, has no jurisdiction to review 
the Veteran's claims of entitlement to service connection for 
hypertension, coronary artery disease, and fatigue, to 
include as secondary to a deviated nasal septum, and must 
dismiss those issues.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2008).  

Clear and Unmistakable Error (CUE)

The Veteran, in written statements and testimony before the 
Board, contends that the April 1958 RO decision that reduced 
his rating for a bilateral deviated nasal septum from 10 
percent to zero percent disabling, effective June 2, 1958, 
was clearly and unmistakably erroneous, and that he is 
therefore entitled to restoration of a 10 percent disability 
rating from June 2, 1958, to May 26, 1998, the day prior to 
the effective date of the RO's award of a 10 percent rating 
for that disability.  

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§ 5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Where CUE is found in a prior rating 
decision, the prior decision will be reversed or revised.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decisions which constitutes a reversal or 
revision of the prior decision on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  38 C.F.R. § 3.105(a) (2008).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  Moreover, a 
disagreement with how the RO evaluated the facts is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The Board notes that, at the time of the April 1958 RO rating 
decision that is at issue in this appeal, the Veteran's 
bilateral deviated nasal septum was evaluated under the 
version of Diagnostic Code (DC) 6502 in effect from April 1, 
1946, to October 7, 1996.  Under those rating criteria, which 
contemplated deviation of the nasal septum, a noncompensable 
rating was warranted for deflection of the nasal septum with 
only slight symptoms, while a 10 percent rating required that 
the deflection produce marked interference with breathing 
space.  

Other pertinent regulations at the time of the RO's prior 
decision included the provisions of 38 C.F.R. § 3.265, which 
stated that compensation would not be reduced or discontinued 
by reason of new evaluation without physical examination, 
except that a physical examination would not be requested 
where there was on file a recent report that accurately 
reflected the currently disability, was adequate for rating 
purposes, and met the particular requirements of the 
applicable provisions of the rating schedule.  38 C.F.R. 
§ 3.265 (1956).  That regulation further provided that, when 
the reduction of an award for a service-connected disability 
was considered warranted by a change in physical condition, 
the rating agency would prepare an appropriate rating 
extending the present rating 60 days from the date of rating, 
followed by the reduced rating.  38 C.F.R. § 3.9(e) (1956).  
In view of the time limitation, the Veteran would be promptly 
notified in writing at the time that such award action and 
approval were processed and informed that the reduction or 
discontinuance would be effective as provided above, without 
further notice, if additional evidence was not submitted 
within the 60-day period.  38 C.F.R. § 3.9(e).

In addition, for ratings in effect for five or more years, 
the applicable regulation contained provisions related to 
reductions; including the requirement that the recent 
examination be full and complete and based on a full review 
of the record.  38 C.F.R. § 3.172 (a) & (c) (renumbered as 38 
C.F.R. § 3.344 in 1961; see 26 FR 1586, February 26, 1961).  
Those provisions specified that examinations less than full 
and complete than those on which payments were authorized or 
continued would not be used as a basis of reduction.  
However, those provisions did not apply to ratings that have 
been in effect for less than five years, as in this case.  
Such disabilities were not considered to be stabilized, and 
were thus subject to improvement.  38 C.F.R. § 3.172(c).  In 
this case, the Veteran's 10 percent disability rating for a 
bilateral deviated nasal septum was in effect from December 
8, 1955, to June 1, 1958, a period of approximately two and 
one-half years.  Therefore, the rating could be reduced on 
reexamination demonstrating improvement in the disability.  

The record reflects that in an August 1956 rating decision, 
the RO awarded the Veteran a 10 percent rating under DC 6502.  
Thereafter, in January 1958, he underwent a submucous 
resection for a deflected nasal septum.  That procedure was 
followed by "an average normal recovery," of four days 
hospitalization, after which the Veteran was released.  
Thereafter, on VA examination in March 1958, the Veteran was 
noted to have "some slight swelling at the site of 
incision."  The examination was otherwise negative for any 
clinical abnormalities.  Consequently, the VA examiner 
determined that the Veteran's previously deflected nasal 
septum was now "fairly straight" following the submucous 
resection six weeks earlier.  Additionally, the VA examiner 
found that the Veteran had a "very slight deviation of the 
nasal septum," but expressly concluded that  there was 
"less than 10 percent obstruction of the nasal passages."

Based on the results of the above examination, the RO 
determined in an April 1958 rating decision that the Veteran 
no longer met the requirements for a 10 percent rating for a 
bilateral deviated nasal septum because that service-
connected nasal disability had improved after surgery to the 
point where it manifested only slight symptoms, consistent 
with a noncompensable rating under the version of DC 5602 
then in effect.  Accordingly, the RO issued a rating decision 
in which it proposed reducing the Veteran's disability rating 
from 10 percent to noncompensable.  Thereafter, the RO sent 
the Veteran a letter, dated April 3, 1958, informing him of 
its intent to reduce his disability rating, effective June 2, 
1958.  That letter expressly stated that the Veteran had a 
period of 60 days "within which to submit additional 
evidence to show that the reduction in the degree of [his] 
disability [was] not warranted," adding that the "best 
evidence to submit would be a statement from a physician who 
ha[d] recently treated him" for the disability in question.  
Additionally, that letter informed the Veteran that, if he 
failed to submit additional evidence within the designated 
time, his reduced rating would take effect without further 
notice.  Nevertheless, the Veteran did not submit any 
additional evidence in response to the RO's letter.  
Accordingly, his rating for a bilateral deviated nasal septum 
was reduced from 10 percent to zero percent, effective June 
2, 1958.  

The Veteran now asserts that the April 1958 RO rating 
decision was clearly and unmistakably erroneous because it 
was premised on the March 1958 VA examiner's findings, which, 
according to the Veteran, did not adequately reflect the 
severity of the symptoms of his bilateral deviated nasal 
septum.  Whereas the VA examiner found that the Veteran had 
"less than 10 percent obstruction of the nasal passages" 
following his January 1958 VA surgery, the Veteran now 
maintains that he continued to suffer from an 80 percent 
obstruction for the next 40 years.  He added that VA medical 
providers told him in 1998 that the VA physicians in January 
1958 "didn't fix [his] nose like it should have been done" 
because they "didn't know how to do it in 1958."  

Upon examining the regulations and clinical evidence 
described above, the Board finds that the April 1958 RO 
rating decision that reduced the Veteran's disability rating 
for a deviated nasal septum evaluation from 10 percent to 
zero percent was not clearly and unmistakably erroneous.  In 
so finding, the Board notes that the Veteran's claim of CUE, 
which asserts that the RO incorrectly assessed the degree of 
his service-connected nasal disability following his January 
1958 surgery, is in essence a claim of an erroneous or 
inadequate interpretation of the facts by the RO at the time 
of its April 1958 rating decision.  As noted above, a 
disagreement with the evaluation and interpretation of 
evidence is not a valid allegation of CUE.  Luallen v. Brown, 
8 Vet. App. 92 (1995).

Moreover, although the Veteran now argues that the March 1958 
VA examination, which the RO relied on as its basis for 
reducing his disability rating, was inadequate, he does not 
specifically contend that it was not full and complete.  Nor 
does he claim that it was not based on a full review of the 
record.  38 C.F.R. § 3.172 (a) & (c) (renumbered as 38 C.F.R. 
§ 3.344 in 1961; see 26 FR 1586, February 26, 1961).  In any 
event, those requirements did not apply to ratings, such as 
the one at issue, which had been in effect for less than five 
years.  

Additionally, the Veteran does not contend, nor does the 
claims folder show, that there was any clinical evidence 
before the RO adjudicators in April 1958 to establish that 
the symptoms of his bilateral deviated nasal septum resulted 
in marked interference with his breathing space, as would 
warrant a continuation of his 10 percent rating.  To the 
contrary, the only evidence of record at that time, following 
the surgical procedure performed on his disability, consisted 
of the January 1958 VA surgical records and March 1958 VA 
examiner's report.  Those records showed that, following his 
submucous resection surgery, the Veteran had only a "very 
slight deviation of the nasal septum," thereby entitling him 
to no more than a noncompensable rating under the version of 
DC 6502 in effect at the time of the April 1958 RO rating 
action.  

Furthermore, prior to reducing the Veteran's disability 
rating, the RO provided the Veteran with notice of its 
intended action that met the notification requirements now 
codified at 38 C.F.R. § 3.105(e).  Specifically, the Veteran 
was notified in April 1958 that his disability rating for a 
bilateral deviated nasal septum would be reduced if he did 
not submit additional information, within a 60-day period, 
showing that a reduction was not warranted.  The Veteran did 
not submit any additional information in response to the RO's 
notice letter, and his rating reduction subsequently went 
into effect on June 2, 1958. 

For the foregoing reasons, the Board finds that the April 
1958 RO decision was consistent with the evidence then of 
record and with the laws and regulations in effect at that 
time.  The Veteran's disability rating was reduced based on 
the March 1958 VA examiner's findings that the Veteran's 
bilateral deviated nasal septum was productive of no more 
than slight symptoms following his January 1958 VA surgery.  
Thus, CUE is not found on this basis.  

In addition, there is nothing in the Veteran's claims folder 
to suggest that he filed a timely notice of disagreement with 
the April 1958 RO decision.  To the contrary, at his February 
2009 Board hearing, the Veteran expressly conceded that after 
receiving the April 1958 decision, he did not file a notice 
of disagreement with that decision, or take any other action 
with respect to his rating reduction for more than 40 years.  
Accordingly, the Board concludes that the Veteran did not 
appeal that prior rating decision and it became final. 

In sum, the Board finds that the RO's April 1958 decision to 
reduce the Veteran's service-connected bilateral deviated 
nasal septum from a 10 percent rating to a noncompensable 
rating is final and does not contain CUE.  As such the 
Veteran's claim for restoration of a 10 percent rating for 
the period from June 2, 1958, to May 26, 1998, based on a 
claim that the RO's April 1958 rating decision was clearly 
and unmistakably erroneous, must be denied.  38 C.F.R. § 
3.105(a).

New and Material Evidence

The Veteran's claims for service connection for bilateral 
hearing loss, tinnitus, and a left knee disability 
(degenerative joint disease of the left knee) were previously 
denied in a February 1999 rating decision.  In rating 
decisions dated in October 2006 and April 2007, RO reopened 
and redenied those claims on the merits.  While the RO 
readjudicated the claims on the merits, because those claims 
was previously denied in a decision that became final in 
February 2000, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claim de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In its February 1999 rating decision, the RO denied the 
Veteran's service connection claims for hearing loss, 
tinnitus, and a left knee disability.  The Veteran did not 
file a timely appeal.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

A claim of entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran applied in 
January 2006 to reopen his claims for service connection for 
bilateral hearing loss and tinnitus.  In December 2006, he 
filed an application to reopen his claim for service 
connection for a left knee disability.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the last final decision 
consisted of the Veteran's service medical records, which 
were negative for any complaints or clinical findings of 
hearing loss, tinnitus, or left knee problems.  

Also of record was an April 1977 private ear screening, which 
showed the Veteran to have mild left-ear hearing loss of 20 
decibels at each of the frequencies of 1000, 2000, and 4000 
Hz and normal hearing in his right ear, as well as private 
audiometric examination reports, dated in August 1983, 
February 1985, and August 1998.  

The August 1983 examination yielded the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
40
60
LEFT
0
0
0
30
65

Based on the results of the audiological evaluation, the 
Veteran was diagnosed with moderately severe high-frequency 
hearing loss, bilaterally.  

On audiological evaluation in February 1985, the Veteran 
demonstrated a similar level of bilateral high-frequency 
hearing loss, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
40
60
LEFT
0
0
0
30
65

Audiological testing in August 1998 indicated a slight 
worsening of the Veteran's hearing at all frequencies, 
bilaterally:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
60
LEFT
10
10
20
60
70

Significantly, none of the private examiners who evaluated 
the Veteran's hearing in April 1977, August 1983, February 
1985, and August 1998 related his hearing loss to his any 
aspect of his military service.  

Additional evidence at the time of the prior final decision 
included lay statements from the Veteran indicating that he 
suffered from bilateral hearing loss, tinnitus, and 
degenerative joint disease of the left knee, all of which 
reportedly had their onset during his period of active duty.  

Based upon the evidence of record, the RO found that the 
Veteran's bilateral hearing loss developed many years after 
his military discharge and was unrelated to any aspect of his 
active service.  Additionally, the RO determined that the 
Veteran had not provided competent clinical evidence that he 
currently suffered from tinnitus or a left knee disability, 
nor shown that those claimed conditions were incurred or 
aggravated in service.  Consequently, all three claims were 
denied.

The Veteran applied to reopen his service connection claims 
in January and December 2006.  In support of his hearing loss 
and tinnitus claims, he has provided additional written 
statements and testimony before the Board indicating that, 
during basic training at Fort Bliss, Texas, in 1954, he was 
exposed to rifle and heavy artillery fire in service, without 
the aid of hearing protection, and that ever since he had 
experienced hearing problems and ringing in his ears.  The 
Board notes that the Veteran has also been afforded an 
audiometric examination in which he has been diagnosed with 
bilateral hearing loss and tinnitus.  

With respect to his left knee disability claim, the Veteran 
has submitted his own testimony and written statements, 
regarding an in-service left knee injury that he reportedly 
incurred while playing football in Germany in or around 
September 1954.  The Veteran has also provided a September 
2006 written statement from his former Army football coach, 
indicating that the Veteran injured his left knee in a 
September 1954 game, but recovered prior to the close of the 
season, as well as statements from relatives, dated in 
January 1956, reflecting prior injuries to the Veteran's 
right knee, nose, and back.  Additionally, the Veteran has 
submitted a December 2004 report from a private orthopedic 
physician, who diagnosed him with degenerative joint disease, 
worse on the left than the right, and noted his account of a 
1954 in-service injury.

The Board finds that the clinical evidence showing that the 
Veteran currently suffers from bilateral hearing loss, 
tinnitus, and degenerative joint disease of the left knee.  
The evidence includes newly submitted lay statements and 
testimony he relating those disabilities to acoustic trauma 
and a football injury incurred in service, are both new and 
material.  That clinical and lay evidence tends to 
corroborate the Veteran's contentions that his currently 
diagnosed bilateral hearing loss, tinnitus, and degenerative 
joint disease of the left knee are related to specific events 
in service (exposure to rifle and artillery fire and an in-
service football injury).  That new evidence, moreover, was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the 
Veteran's claim.

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a Veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence 
submitted in support of the Veteran's claims for service 
connection for bilateral hearing loss, tinnitus, and 
degenerative joint disease of the left knee relates to 
previously unestablished facts: competent evidence tending to 
show that the Veteran currently suffers from those 
disabilities and relating them to specific events in service 
(i.e., exposure to rife and heavy artillery fire and a left 
knee injury incurred while playing football).  Therefore, 
that new evidence is material.  

Accordingly, the Veteran's claims for service connection for 
bilateral hearing loss, tinnitus, and a left knee disability 
are considered reopened, and the Board must now consider 
whether service connection is warranted.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders, including 
sensorineural hearing loss, tinnitus, and arthritis, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2008).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.303, 3.310 (2008).

The Veteran, in written statements and testimony at his 
February 2009 Board hearing, contends that he suffers from 
bilateral hearing loss, tinnitus, and a left knee disability, 
which had their onset in service.  Specifically, he asserts 
that his bilateral hearing loss and tinnitus were caused by 
in-service acoustic trauma, and that his left knee disability 
resulted from an in-service football injury.  The Board 
observes that the Veteran also claimed to have injured his 
right knee while playing football and was awarded service 
connection for a right knee disability, effective May 27, 
1998.  The Board is required to consider all theories of 
entitlement raised either by the claimant or by the evidence 
of record as part of the non-adversarial administrative 
adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009).  In this instance, the Veteran does not 
claim that his left knee disability resulted from the same 
injury that produced his service-connected right knee 
disability.  Nevertheless, given the similarity of facts 
surrounding the alleged onset of those two disabilities, the 
Board finds that, based on the record, VA must consider 
whether service connection for a left knee disability is 
warranted as secondary to his service-connected right knee 
disability.

At the outset, the Board acknowledges that some of the 
Veteran's service medical records in this case have been 
determined to be unavailable.  Specifically, the Veteran has 
indicated that he was treated for a left knee injury at the 
Army dispensary in Munich, Germany, between September and 
November 1954.  In December 2007, the RO requested the 
Veteran's complete service medical records, specifically 
including all records for the period from September 1, 1954, 
to November 30, 1954, from the National Personnel Records 
Center (NPRC).  A February 2008 response from the NPRC 
indicated that those records dated from September 1, 1954, to 
November 30, 1954, were unavailable and presumed destroyed in 
a fire.  When a Veteran's records have been determined to 
have been destroyed, or are missing, VA has an obligation to 
search for alternative records that might support the 
Veteran's case.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Here, VA met that obligation by making multiple attempts to 
secure the Veteran's service medical records from a variety 
of sources, including from the Veteran himself.  In response 
to those requests for information, the Veteran notified VA 
that he did not have any service medical records in his 
possession, and was duly informed of the unavailability of 
such records.

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and 
tinnitus that were caused by noise exposure incurred during 
active service.  The record establishes that he served as a 
radar operator in an artillery unit.  Additionally, the 
Veteran testified at his February 2009 Board hearing that he 
was subjected to heavy rifle and artillery fire during basic 
training at Fort Bliss, Texas.  As the Veteran is competent 
to state that he experienced noise exposure in service, the 
Board accepts his statements, combined with the documentation 
of his service in the artillery, as evidence that the claimed 
noise exposure did occur, and concludes that it is likely 
that the Veteran was exposed to acoustic trauma while on 
active duty.

The Veteran's exposure to acoustic trauma supports his 
contention of the incurrence of bilateral hearing loss and 
tinnitus in service.  However, in order to establish service 
connection, the evidence still needs to show a medical nexus 
linking any current disability to the in-service injury.

The Veteran's service medical records are negative for any 
complaints or clinical findings of hearing loss or ringing in 
the ears.  His hearing was checked by whisper voice test in 
April 1953, and again on separation from service in December 
1955; at all times, his hearing was found to be within normal 
limits.  Clinical evaluation during service was otherwise 
negative for any hearing abnormalities, and the Veteran did 
not complain of ringing in the ears or other symptoms 
associated with tinnitus.  Nor were there any such 
complaints, diagnoses, or treatment with respect to hearing 
loss or tinnitus within one year after the Veteran's 
separation from service.  Thus the Board finds that 
chronicity of in service is not established in this case.  38 
C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
38 C.F.R. § 3.303(b).  

The first post-service clinical evidence of record pertaining 
to the Veteran's claims is an April 1977 private ear 
screening, which revealed mild left-ear hearing loss of 20 
decibels at each of the frequencies of 1000, 2000, and 4000 
Hz and normal hearing in the right ear.  The next pertinent 
clinical evidence of record is a report of an August 1983 
private audiometric examination in which the Veteran was 
diagnosed with moderately severe high-frequency hearing loss, 
bilaterally.  His hearing was retested on private examination 
in March 1985, at which time it was noted that the Veteran 
worked for the Forestry Service and that the evaluation was 
part of a hearing conservation program.  Bilateral 
sensorineural hearing loss was again diagnosed.  The Veteran 
underwent an additional private audiogram in August 1998, 
which revealed worsening hearing loss across all frequencies.  
Significantly, however, none of the private examiners who 
tested the Veteran's hearing related his hearing loss to his 
any aspect of his military service.  

The record thereafter shows that the Veteran was afforded a 
VA audiological examination in October 2006.  At that time, 
he complained of hearing problems and constant ringing in his 
ears, dating since his time in service, and denied any 
significant post-service noise exposure.  Audiological 
testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
70
80
LEFT
5
10
20
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.

Based upon the results of the audiological examination, the 
VA examiner diagnosed the Veteran with hearing that was 
within normal limits through 2000 Hz, then steeply fell "to 
a moderate severe high frequency sensorineural hearing 
loss," bilaterally.  Significantly, however, the VA examiner 
opined that the Veteran's current bilateral hearing loss was 
less likely than not related to his period of active service.  
Additionally, the VA examiner determined that the Veteran's 
"complaint of tinnitus is more likely than not associated 
with his present hearing loss."  As a rationale for that 
opinion, the VA examiner noted the long period of time 
between his discharge in December 1955 and his first 
documented showing of hearing loss in August 1983.  
Additionally, the VA examiner observed that the March 1985 
hearing test conducted while the Veteran was working for the 
Forestry Service was administered as part of a hearing 
conservation program and that therefore, notwithstanding the 
Veteran's statements to the contrary, "there possibly was a 
risk of noise exposure in his [post-service occupational] 
duties."  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the October 2006 VA opinion is the most 
probative and persuasive evidence.  It was based on the 
examiner's thorough and detailed examination of the Veteran 
and claims folder, and the examiner provided a rationale for 
the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims folder 
and the Veteran's history, and the thoroughness and detail of 
the opinion).  In placing great weight on the October 2006 
opinion, the Board notes that in addition to a detailed 
medical examination, there was a complete review of the 
Veteran's claims folder.  Additionally, there are no other 
contrary competent medical opinions of record.  Thus, the 
Board finds that an additional VA examination is not required 
with respect to his hearing loss and tinnitus claims.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
Veteran's current complaints of bilateral hearing loss and 
tinnitus.  In addition, the existing clinical evidence does 
not show, nor does the Veteran himself contend, that either 
his hearing loss or tinnitus manifested within one year of 
separation.  Thus service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran maintains that he has bilateral hearing loss and 
tinnitus that is related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142  
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about the symptoms that he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency must be distinguished, however, from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).

The Veteran contends that the lay evidence shows continuity 
of symptoms after discharge and supports his claims for 
service connection.  However, the first clinical evidence of 
hearing loss of record is dated in April 1977, more than 21 
years after the Veteran's separation from service.  In view 
of the lengthy period without complaints, diagnoses, or 
treatment related to hearing loss or tinnitus, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's 
bilateral hearing loss and tinnitus developed in service.  
Therefore, the Board concludes that those disabilities were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Disability

The Veteran claims that he injured his left knee playing 
football in service and that his current left knee disability 
(degenerative joint disease) is a direct consequence of that 
injury.  In support of his claim, he submitted a September 
2006 written statement from his former Army football coach, 
indicating that the Veteran injured his left knee in a 
September 1954 game, but recovered prior to the close of the 
season.  He also has provided statements from relatives, 
dated in January 1956, reflecting prior injuries to the 
Veteran's right knee, nose, and back.  

The Veteran's service medical records, including his April 
1953 and December 1955 entrance and separation examinations, 
reflect that in September 1955, he was treated for a right 
knee sprain incurred while playing football.  Those service 
medical records are negative for any complaints or clinical 
findings specific to the left knee.  Nor is there any 
competent evidence pertaining to a left knee disability 
within one year after the Veteran's separation from service.  
The statements from the Veteran's relatives, dated in January 
1956, pertain to his right knee, nose, and back, but are 
silent as to any problems affecting his left lower extremity.  
Accordingly, the Board finds that chronicity of in service is 
not established and that a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim 
for service connection for a left knee disability.  38 C.F.R. 
§ 3.303(b).
.
The Veteran's post-service medical records include a December 
2004 statement from a private orthopedic physician, who 
diagnosed him with degenerative joint disease, worse on the 
left than the right.  Additionally, that private orthopedic 
physician noted the Veteran's account of a 1954 in-service 
left knee injury.  Significantly, however, the private 
orthopedic physician did not provide a rationale for that 
notation or indicate that it was based on any evidence other 
than the Veteran's own statements.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Although supportive of the Veteran's claim, the Board finds 
his private treating physician's December 2004 statement to 
be of limited probative value.  That statement, which noted 
the Veteran's own account of a 1954 in-service left knee 
injury, is speculative in nature and based solely on history 
as reported by the Veteran.  As such, it is no more probative 
than the facts alleged by the Veteran.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (medical opinions employing the phrase 
'may' or 'may not' are speculative); Swann v. Brown, 5 Vet. 
App. 229 (1993).  That statement does no more than suggest a 
possible relationship between the Veteran's currently 
diagnosed degenerative arthritis of the left knee and his 
period of military service.  A possibility of relationship 
does not provide medical evidence demonstrating that such a 
relationship is as likely as not.  Moreover, the private 
physician did not provide any medical rationale specifically 
linking the Veteran's current left knee disability to his 
period of active service, nor offer a medical opinion on the 
issue of when that condition began.  Therefore, there is no 
competent medical evidence in the private physician's 
December 2004 statement that relates any left knee disability 
to service.  LeShore v. Brown, 8 Vet. App. 406 (1995).

While the Veteran asserts that he has had trouble with his 
left knee since his separation from service, the first 
clinical evidence of record of left knee problems is dated in 
December 2004, approximately 49 years after he left active 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to left knee problems, there 
is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding left knee problems 
during the Veteran's period of active service.  As there is 
no evidence of treatment for or complaints of this condition 
during service, the Board finds that a VA examination is not 
required with respect to this claim.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board has considered the Veteran's assertions and those 
of his football coach that he injured his left knee playing 
football in service.  Lay evidence is one type of evidence 
that the Board must consider when a Veteran's claim seeks 
disability benefits.  38 C.F.R. § 3.307(b) (2008).  However, 
as laypersons, neither the Veteran nor his football coach is 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Nor are the Veteran's assertions probative to the extent that 
he relates his currently diagnosed left knee problems to his 
active service.  As a lay person, the Veteran is not 
competent to opine as to medical etiology or to render 
medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his current left knee disability and his time 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2008) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board).

The Board finds that there is no objective, probative 
evidence of record establishing a medical nexus or any 
relationship between military service and the Veteran's left 
knee disability.  Therefore, the Board finds that service 
connection for a leg length discrepancy is not warranted on a 
direct basis. 

Nor is service connection warranted on a secondary basis.  
The Board recognizes that the Veteran is service-connected 
for a right knee disability, which was found to have its 
onset during a November 1955 football injury.  However, while 
the record reflects that the Veteran currently suffers from 
degenerative joint disease of the left and right knees, there 
is no objective clinical evidence of record relating his 
service-connected right knee disability to his current left 
knee problems.  Nor does the Veteran contend that those two 
disabilities are in any way related.  Indeed, at his February 
2009 Board hearing, he expressly denied that his left knee 
disability was caused or aggravated by the November 1955 
right knee injury he incurred in service.

The Board therefore concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left knee disability and the claim must be 
denied. 38 U.S.C.A. § 5107(b) (West Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, April 2006, 
and May 2008, rating decisions in October 2004, March 2005, 
October 2006, and April 2007, and statements of the case in 
February 2006, September 2006, March 2007, and February 2008.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
acknowledges that the above notice letters did not satisfy 
the notice criteria for new and material evidence claims 
under Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
the instant decision reopened the Veteran's previously denied 
claims for service connection for hearing loss, tinnitus, and 
a left knee disability, that notice deficiency is determined 
to be harmless error.  Additionally, the Board finds that any 
other defect with regard to the timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of those claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice 
to the appellant, and any defect in the timing or content of 
the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the September 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to his hearing loss and tinnitus claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Finally, with respect to the Veteran's assertion of CUE, the 
Board finds that the notice provisions discussed do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  An attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error is fundamentally different from any other kind of 
action in the VA adjudicative process.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Therefore, an allegation of clear 
and unmistakable error does not represent a claim, but a 
collateral attack on a final decision.


ORDER

The claim for service connection for hypertension, to include 
as secondary to a service-connected bilateral deviated nasal 
septum, is dismissed.

The claim for service connection for coronary artery disease, 
to include as secondary to a service-connected bilateral 
deviated nasal septum, is dismissed.

The claim for service connection for fatigue, to include as 
secondary to a service-connected bilateral deviated nasal 
septum, is dismissed.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened, to that extent only the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened, to that 
extent only the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a left knee disability is 
reopened, to that extent only the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left knee disability is denied.

Entitlement to restoration of a 10 percent disability 
evaluation for a bilateral deviated nasal septum for the 
period from June 2, 1958, to May 26, 1998, based on a claim 
of CUE in an April 1958 rating decision, is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the 
Veteran's claim for service connection for sleep apnea, to 
include as secondary to a service-connected bilateral 
deviated nasal septum.

The Veteran, in written statements and testimony before the 
Board, contends that he has suffered from sleep apnea since 
incurring a nasal fracture in service.  While he acknowledges 
that he was not clinically diagnosed with sleep apnea until 
2000, he and his spouse both contend that he has suffered 
from this disorder since approximately 1955.  The Veteran has 
submitted statements from friends indicating that they have 
observed his various sleep apnea symptoms, such as heavy 
snoring, over a period of many years.  

Additionally, the Veteran maintains that his sleep apnea is 
related to his bilateral deviated nasal septum, for which he 
has been service connected since leaving the military.  In 
support of that claim for secondary service connection, the 
Veteran has submitted medical literature pertaining to nasal 
obstruction, such as would result from a bilateral deviated 
nasal septum, and a decrease in the intraluminal pressures of 
the pharynx and hypopharynx.  He also has produced a November 
2005 statement from his private treating physician, who 
specializes in sleep disorders.  While acknowledging that he 
knew of no definite causal relationship between sleep apnea 
and  a bilateral deviated nasal septum, that physician 
nonetheless indicated that "the Veteran's sleep apnea may be 
due to [his] deviated nasal septum."  That physician further 
noted that the "decrease in the intraluminal pressures of 
the pharynx and hypopharynx," caused by the Veteran's 
service-connected deviated nasal septum "would certainly 
create an increase in the obstructive aspect of obstructive 
sleep apnea and probably worsen the condition."  

The record reflects that in July 2006, the Veteran was 
afforded a VA examination at which he complained of nasal 
obstruction and stated that he felt "strongly that his 
service-connected nasal obstruction had caused his 
obstructive sleep apnea."  It was noted that the Veteran had 
been diagnosed with sleep apnea in 2000 and currently was 
prescribed a continuous positive airway pressure (CPAP) 
machine for that disorder.  Clinical examination of the nose 
revealed a high dorsal septal deviation in the right nasal 
passage, which was found to account for approximately 40 
percent nasal obstruction in the right side.  No significant 
obstruction was noted in the Veteran's left nasal passage.  

Based on the results of the clinical examination and a review 
of the claims folder, including the November 2005 statement 
from the Veteran's private physician, the VA examiner 
concluded that no causal relationship existed between the 
Veteran's service-connected bilateral deviated nasal septum 
and his sleep apnea.  In support of that opinion, the VA 
examiner noted that "the current literature" did not 
support causation between a bilateral deviated nasal septum 
and sleep apnea, and that the private physician's statements 
regarding a possible nexus between those two disorders was 
"speculative, at best."  The VA examiner then conferred 
with the medical director of the Sleep Medicine Program at 
the Dallas VA Medical Center, who concurred with the VA 
examiner's findings, noting that "although epidemiology has 
shown associations with many disorders and obstructive sleep 
apnea, there has been no credible evidence of causality."  
As further grounds against a finding of causation, the 
medical director noted the lengthy time period between the 
Veteran's development of a deviated nasal septum in service 
and his diagnosis of sleep apnea.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).

The Board recognizes that the November 2005 statement of the 
Veteran's private medical provider, a noted sleep expert, 
suggests a nexus between his currently diagnosed sleep apnea 
and his service-diagnosed bilateral deviated nasal septum.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, 
while that private medical provider indicated that he had 
treated the Veteran for sleep apnea for many years and had 
reviewed the pertinent medical literature, that provider did 
not indicate that his findings were based on a review of the 
Veteran's claims folder.  Nor did he definitively relate the 
Veteran's sleep disorder to his bilateral deviated nasal 
septum, stating only that "the Veteran's sleep apnea may be 
due to [his] deviated nasal septum," and that the effects of 
that service-connected nasal condition would "probably 
worsen" his sleep disorder. 

The Veteran in this case has already been afforded a VA 
examination that addressed his claim for service connection 
for sleep apnea, to include as secondary to his service-
connected bilateral deviated nasal septum.  However, whereas 
the opinions offered by the VA examiner and the medical 
director of the Sleep Medicine Program at the Dallas VA 
Medical Center provided a detailed rationale as to why the 
Veteran's bilateral deviated nasal septum and his sleep apnea 
were not causally related, those opinions did not address 
whether his service-connected condition may have resulted in 
a permanent worsening of his sleep disorder.  Nor did those 
opinions take into account the subsequent statements provided 
by the Veteran, his spouse, and his friends, concerning a 
continuity of symptomatology of his sleep apnea.  As the VA 
examiner and medical director expressly noted, and as the 
Veteran himself concedes, he was not formally diagnosed with 
sleep apnea until 2000.  Significantly, however, the Veteran 
has provided numerous lay statements indicating that he has 
suffered from the symptoms related to the disorder since 
leaving service.  The Veteran is competent to give evidence 
about the symptoms that he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

For the foregoing reasons, the Board finds an additional VA 
examination and etiological opinion, supported by a complete 
review of the claims folder, is needed in order to fully and 
fairy assess the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to assess the nature and 
etiology of his currently diagnosed sleep 
apnea.  The claims folder should be 
reviewed by the examiner, and the 
examination report should reflect that 
review.  The examiner should provide a 
rationale for the opinion and reconcile 
it with all pertinent evidence of record, 
including the statements of the Veteran, 
his spouse, and his friends with respect 
to continuity of sleep apnea symptoms 
since service, the service medical 
records showing treatment for a nasal 
fracture in service, the report of the 
November 2005 private sleep expert 
opining as to a possible causal 
relationship between the Veteran's sleep 
apnea and his service-connected bilateral 
deviated nasal septum and indicating that 
the service-connected disability is 
likely to "probably worsen" his sleep 
disorder, and the July 2006 VA medical 
examination and etiological opinions 
indicating that the Veteran's sleep apnea 
was less likely than not caused by his 
service-connected nasal disorder.  The VA 
examiner's opinion should specifically 
address the following questions: 

a)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed sleep apnea is a result of 
his in-service nasal fracture or any 
other aspect of service?

b)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed sleep apnea was caused by 
his service-connected bilateral 
deviated nasal septum?

c)  Is it at least as likely as not 
(50 percent or greater probability) 
that the Veteran's currently 
diagnosed sleep apnea has been 
aggravated (permanently worsened 
beyond its normal progression) by 
his service-connected bilateral 
deviated nasal septum?

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


